United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2463
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Alfred Tucker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: February 9, 2015
                            Filed: February 19, 2015
                                 [Unpublished]
                                 ____________

Before GRUENDER, SHEPHERD, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Alfred Tucker returns to this court following a decision of the en banc court
that vacated his 188-month sentence and remanded for resentencing. On remand, the
district court1 imposed a within-guidelines sentence of 120 months’ imprisonment.
Tucker appeals, arguing that this sentence is substantively unreasonable. Finding no
abuse of discretion, we affirm.

       Tucker was convicted of being a felon in possession of a firearm. See 18
U.S.C. § 922(g). During the initial sentencing hearing, the district court determined
that Tucker was subject to an enhanced sentence under the Armed Career Criminal
Act (“ACCA”), 18 U.S.C. § 924(e), because he had committed three violent felonies.
This determination led to an advisory sentencing guidelines range of 235 to 293
months in prison. See USSG § 4B1.4. The district court varied downward from this
range and imposed a sentence of 188 months’ imprisonment, accounting for, among
other things, Tucker’s “very young” age at the time of some of his previous
convictions. A panel of this court affirmed Tucker’s sentence. However, after the
United States Supreme Court decided Descamps v. United States, 570 U.S. ---, 133
S. Ct. 2276 (2013), the en banc court vacated Tucker’s sentence and remanded for
resentencing because one of the convictions used to enhance Tucker’s sentence under
the ACCA was not a violent felony. United States v. Tucker, 740 F.3d 1177, 1179
(8th Cir. 2014) (en banc).

       During the resentencing hearing, the district court calculated a revised
guidelines range of 120 months in prison, the statutory maximum sentence for
Tucker’s conviction. See 18 U.S.C. § 924(a)(2); USSG § 5G1.1(c)(1). Tucker again
requested a downward variance, but the district court denied this request, concluding
that “[t]he factors that led me to depart the last time around simply are not present
here.” The reason for the initial downward variance, the district court explained, was
the “very, very high” guidelines range with the ACCA enhancement, which was the
result of offenses that Tucker committed when he was “very young.” After


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-
considering the factors set forth in 18 U.S.C. § 3553(a), the district court imposed a
sentence of 120 months’ imprisonment. Arguing that this sentence is substantively
unreasonable, Tucker appeals.

       We review the substantive reasonableness of Tucker’s sentence under a
deferential abuse-of-discretion standard. See Gall v. United States, 552 U.S. 38, 41
(2007). A district court abuses its discretion “when it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Stong, 773 F.3d 920, 926 (8th Cir. 2014) (quoting
United States v. Robison, 759 F.3d 947, 950-51 (8th Cir. 2014)). We may presume
substantive reasonableness if a sentence is within the advisory guidelines range. Id.
at 926.

       Tucker’s sole argument is that the district court abused its discretion by failing
to grant a downward variance at resentencing that was similar to the downward
variance granted at the initial sentencing hearing. We disagree. Although the district
court had varied downward at the initial sentencing hearing, the court concluded that
its justification for doing so—the “very, very high” guidelines range—was not
present at resentencing. That is to say, in light of Tucker’s revised advisory
guidelines range, Tucker’s age at the time of some of his previous convictions no
longer provided a basis for a downward departure. Recognizing that “[a] criminal
sentence is a package of sanctions that the district court utilizes to effectuate its
sentencing intent,” Pepper v. United States, 562 U.S. 476, 131 S. Ct. 1229, 1251
(2011) (quoting United States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996) (per
curiam)), we discern no abuse of discretion in this determination. See United States
v. Williams, 511 F. App’x 836, 837-38 & n.1 (11th Cir. 2013) (per curiam) (affirming
a within-guidelines sentence imposed on remand even though the defendant initially
received a downward variance because “it is well-settled that sentencing judges
‘exercise a wide discretion in the types of evidence they may consider when imposing

                                          -3-
[a] sentence’” (quoting Pepper, 131 S. Ct. at 1235)). Nor did the district court
commit a clear error of judgment in weighing the § 3553(a) factors. The district court
acknowledged Tucker’s age at the time of some of his previous convictions but
nonetheless concluded that deterrence and public protection necessitated a within-
guidelines sentence of 120 months in prison. In light of the substantial latitude
afforded to district courts in weighing the § 3553(a) factors, Stong, 773 F.3d at 927,
Tucker’s sentence is not substantively unreasonable. We therefore affirm.
                        ______________________________




                                         -4-